Citation Nr: 1115661	
Decision Date: 04/21/11    Archive Date: 05/04/11

DOCKET NO.  09-41 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for residuals of surgical repair of the left medial meniscus and anterior cruciate ligament repair (ACL), left knee (hereinafter a left knee disability).


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1987 to September 1991.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Board notes the Veteran was granted service connection for arthritis of the left knee, with absence of limitation of motion, in an August 2009 rating decision.  The Veteran filed a notice of disagreement with this rating decision and a statement of the case was issued in January 2011.  However, as the Veteran has not perfected an appeal of this issue, it is not currently before the Board.


FINDING OF FACT

As of September 24, 2002 the Veteran's left knee disability was manifested by symptoms of pain, swelling, locking, giving way, and severe limitation due to instability.  There was no evidence of ankylosis, cartilage impairment, or impairment to the tibia or fibula.


CONCLUSION OF LAW

The criteria for an evaluation of 30 percent, but no higher, as of September 24, 2002 for a left knee disability have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5257 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to review the entire record, the Board does not have to discuss each piece of evidence reviewed.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran). 

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veterans Claims Assistance Act of 2000 (VCAA)

Since the Board is granting entitlement to an increased rating for a left knee disability, and awarding the maximum rating available, the entire benefit sought on appeal, in essence, has been granted.  Thus, no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements set out in the VCAA.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Increased Rating

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Where, as in the present case, entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.  Further, the Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  The factors involved in evaluating, and rating, disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement.  38 C.F.R. § 4.45.

In this case, the Veteran was assigned a 20 percent evaluation under 38 U.S.C.A. § 4.71a Diagnostic Code 5257.  Under this Diagnostic Code, a 20 percent evaluation is awarded where there is moderate recurrent subluxation or lateral instability of the knee.  The maximum evaluation available, 30 percent, is awarded where there is severe recurrent subluxation or lateral instability of the knee.  

The Veteran contends she is entitled to an evaluation in excess of 20 percent for her left knee disability as of September 24, 2002.  As discussed below, the Board has determined a 30 percent evaluation is appropriate for the entire appeal period.

A September 2001 private treatment record showed the Veteran complained of popping and crepitations in her left knee.  She stated that her pain was 10/10 in severity, at its worst, especially when she was sitting for a prolonged period of time.  It was noted there was patellofemoral grind and significant patellofemoral crepitus.  She had some laxity with anterior drawer.  The examiner opined that the Veteran's main problem was patella crepitus and pain secondary to mal-alignment and probably subluxation.

In a December 2002 VA examination report the Veteran indicated she had pain in her left knee with periods of swelling and giving way.  She also reported she wore a knee brace every other day or so.  She stated she could hear grinding and popping of the knee.  She further indicated she could stand and walk okay, but was bothered by prolonged periods of weight bearing.

The examiner noted the Veteran had no problem moving about the room during the examination.  The examiner further noted well-healed scars from the Veteran's prior knee surgeries.  There was no redness, heat or swelling noted, but there was tenderness to palpitation of the patellofemoral joint.  After taking x-rays the examiner's impression was status post arthroscopic debridement of medial meniscus tear and status post ACL reconstruction.  

The Veteran was also afforded a VA examination in July 2007 where the Veteran reported that her left knee caused pain which was an 8/10 in severity and swelling on a daily basis.  She reported no specific flare-ups, but did report taking over the counter pain medication which had not been helping.  She also reported she could walk approximately 200 yards before needing to stop and she had significant difficulty walking up and down stairs.  The examiner noted no episodes of dislocation or subluxation of the left knee.  The Veteran had a negative McMurray's test with no medial or lateral joint line tenderness.  The examiner took x-rays and determined the Veteran had severe posttraumatic arthritis of the left knee status post ACL rupture with reconstruction.  

A later July 2008 VA examination report indicated the Veteran reported constant pain which was 9/10 in severity.  She indicated her pain worsened with standing, walking for long periods of time, climbing stairs or sitting for longer than an hour.  She also reported flare-ups of pain approximately 4 times a week, which lasted 4-5 hours.  The examiner noted an April 2008 VA treatment record which demonstrated a complete tear of her ACL.  The examiner also noted severe degenerative joint disease after reviewing x-rays of the Veteran's left knee.  The examiner reported a positive Lachman's, pivot shift, and anterior drawer test.  The examiner's assessment was failed ACL reconstruction with severe degenerative joint disease.  The examiner also opined that the Veteran's instability was likewise related to her ACL injury.  

A July 2008 statement by the Veteran indicated she was going to have surgery later that month for her left knee, but she had recently found out she was pregnant and would not be able to complete the surgery.

In her February 2009 notice of disagreement the Veteran also described that she had been experiencing pain and swelling in her left knee since 2002.  She stated that even with physical therapy in 2006 and 2007 the pain and swelling were still persistent.  She also stated that the over the counter pain medication she took was not helping relieve the pain in her left knee.  She further stated that beginning in 2007 she began experiencing her knee locking or slipping out of place and grinding.  

The Veteran was afforded a VA examination in March 2010 for her left knee disability.  At this examination the Veteran reported her left knee felt unstable and gave way at times.  She also noted her knee locked up and she would pop it on occasion.  She reported using a brace intermittently, but that it did not really help.  The Veteran described her pain as 10/10 in severity and indicated it was worsened by walking, sitting, or standing.  The Veteran reported she took over the counter pain medications that did not help very much and her left knee disability affected her at work, where she has to sit for long periods of time.

The examiner noted the Veteran's sensation was intact to light touch and her skin and lymphatic examinations were normal.  The Lachman's, anterior drawer, and pivot shift tests were all positive.  The examiner also reported a mild effusion present, arthritis changes, and possibly an ACL graft failure and tear.  The examiner ultimately reported the Veteran appeared to be moderately to severely functionally limited by her recurrent instability and arthritic changes.

In sum, the evidence demonstrates increased symptomatology for the Veteran's left knee disability.  Records in 2001 and 2002 reflect consistent complaints of instability and subluxation.  She utilized a knee brace and routinely took pain medication for the pain in her left knee.  Notably, during the course of a July 2008 VA examination it was noted that she had severe symptoms and a complete tear of the ACL.  A subsequent VA examination in March 2010 reflected that her functional limitation was moderate to severe with recurrent instability.  The Veteran should be awarded a 30 percent evaluation for her left knee disability for the entire appeal period.  38 U.S.C.A. § 4.71a, Diagnostic Code 5257.

As noted above, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca, supra.  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.  The December 2002 VA examiner specifically referenced DeLuca factors and stated the Veteran had slight pain on range of motion testing.  He further indicated it would be likely the Veteran would have problems with activities such as squatting or climbing stairs.  The July 2007 examiner specifically stated that the Veteran had pain with range of motion testing, however he could not definitely express to what degree without resorting to mere speculation.  At the July 2008 VA examination the examiner noted the Veteran's described flare-ups could limit her function, but he could not define how much without speculating.  The March 2010 examiner noted it was possible there could be further limitation of motion with repetitive use of the left knee, but he could not state to what degree without resorting to mere speculation.  In reviewing the record in its entirety, the Board does not find that the Veteran should be assigned a rating in excess of 30 percent due to functional limitation. 

The Board has also considered the potential applicability of other rating codes for the Veteran's left knee disability.  However, no separate evaluation is warranted under any of the other diagnostic codes related to knee disabilities.  In this regard, the Board observes that there is no evidence the Veteran suffers from ankylosis and Diagnostic Code 5256 is not for application.  Diagnostic Codes 5258 and 5259 pertain to dislocated and removal of semilunar cartilage, which the Veteran has not been noted to suffer from in any treatment record.  Moreover, there is no evidence the Veteran has nonunion or malunion of the tibia or fibula.  Diagnostic Code 5262 is therefore inapplicable.  Furthermore, there is no evidence that the Veteran suffers from genu recurvatum and as such Diagnostic Code 5263 is not applicable.

The Board finds the Veteran should be awarded the maximum rating available, 30 percent, as of September 24, 2002, for severe recurrent subluxation or lateral instability of the left knee.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 4.71a, Diagnostic Code 5257.

Extra-Schedular Considerations

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2009).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability on appeal with the established criteria found in the rating schedule for these disabilities show that the rating criteria reasonably describes the Veteran's disability level and symptomatology.

The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the Veteran has required frequent hospitalizations for her left knee disability.  The Board notes the Veteran stated at her March 2010 VA examination that her left knee locked and hurt after sitting for prolonged periods of time at her job.  However, there is not shown to be evidence of marked interference with employment due to her left knee disability.  

The Veteran has indicated that her left knee disability causes pain, swelling, and gives way.  As noted above, any functional limitation is already contemplated in the ratings currently assigned.  There is no evidence in the medical records of an exceptional or unusual clinical picture.

In short, there is nothing in the record to indicate that the Veteran's disability causes impairment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board therefore has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.


ORDER

Entitlement to an increased rating of 30 percent, but no more, as of September 24, 2002 for a left knee disability is granted, in accordance subject to the laws and regulations governing monetary awards.  



____________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


